Citation Nr: 0722145	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for depression.

2.	Entitlement to service connection for a back disability, 
diagnosed as history of disc herniation at L3-L4 with 
discectomy.  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1, 1970 to 
February 24, 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 RO decision denying service 
connection for depression and an October 2005 RO decision 
denying service connection for a back disability.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that depression did not 
manifest in service and is not otherwise related to service.

3.	The evidence of record shows that a back disability, 
diagnosed as history of disc herniation at L3-L4 with 
discectomy did not manifest in service and is not otherwise 
related to service.


CONCLUSION OF LAW

A psychiatric disability, including depression, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West. 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

A back disability, diagnosed as history of disc herniation at 
L3-L4 with discectomy was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West. 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
October 2001, January 2005, May 2005 and March 2006, prior to 
the initial decisions on the claims.  Therefore, the timing 
requirement for a VCAA notice has been met and to decide the 
appeal would not be prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claims.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claims.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disabilities.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claims.  38 C.F.R. § 3.159 (b)(4) (2006). 

Additionally, in a service-connection claim, as is this case, 
VA is also required to include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the March 2006 
letter, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  While the 
timing of this notice was after the initial adjudication, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  The question of the rating 
or effective date is rendered moot as service connection is 
not warranted.  

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, Social Security Administration (SSA) records and the 
VA medical records.  In addition, the RO scheduled a VA 
Compensation and Pension examination in September 2002.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.



Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310; 
see also 71 Fed. Reg. 52,744 (Sep. 7, 2006) (amending 38 
C.F.R. § 3.310, effective October 7, 2006).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Additionally a veteran is presumed to be in sound condition 
when examined and accepted into service except for defects or 
disorders noted at entrance into service.  38 U.S.C.A.  § 
1131; 38 C.F.R. § 3.304(b).  This presumption is rebutted 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  Id.  VA must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness.  Satterfield v. Nicholson, 20 
Vet. App. 386 (2005); see Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004)(citations omitted); see also VAOPGCPREC 
3-2003 (July 16, 2003)(69 Fed. Reg. 25178 (2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1); see also Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Depression

The veteran asserts that he became depressed because an in-
service illness caused him to be sterile.  The Board notes 
that the veteran was been service-connected for bilateral 
orchitis (sterility) effective September 2001.  

In November 1970, the veteran did not report that he had 
depression or excessive worry problems prior to service.  In 
the enlistment examination the veteran's psychiatric 
condition was clinically evaluated as normal.  

In January 1971, a Request for Psychiatric Evaluation was 
requested to determine the issue of the veteran's separation 
from service.  A recommendation was made for retention, no 
further psychiatric consult necessary.  

A service medical record dated in January 1971 indicated that 
the veteran inflicted a laceration on his right arm and wrist 
as a suicide gesture.  A clinical record dated in February 
1971 indicated that as the veteran was prepared for discharge 
from the dispensary ward to the medical rehabilitation 
platoon, he inflicted a small laceration on his right forearm 
in a suicide gesture.  

In February 1971 a Request for Psychiatric Evaluation was 
requested to determine the issue of the veteran's separation 
from service.  The Depot psychiatrist recommended separation 
via the Depot Aptitude Board because the veteran was not 
suicidal, but "mixed-up," "too childish" and immature.  

A service record dated in February 1971 notes that the 
veteran made two suicide attempts by slashing his wrists in 
service.  The psychiatrist opined that the veteran was not 
suicidal, but totally unstable.  The veteran was very 
immature and would not accept any form of responsibility.  
The veteran was unable to perform well enough to successfully 
complete recruit training.  The psychiatrist requested that 
the veteran be separated from service.  The veteran was 
recommended for an honorable discharge.  

An undated in-service Psychiatric Evaluation indicated that 
the veteran was alert, oriented and showed no sign of 
psychosis or significant neurosis.  He was functioning in the 
normal range of intelligence and there were no significant 
defects of memory, judgment or affect.  The examiner 
described the veteran as unstable.  The examiner found that 
the veteran's demonstrated emotional inconsistency and 
intolerance of stress made him unlikely to remain consistent 
enough to become an effective trainee.  The veteran was 
recommended to the Aptitude Board.  

An Aptitude Board Report dated in February 1971 recommended 
that the veteran's general qualifications did not warrant 
retention in service.  The veteran was not in need of 
hospitalization and had not completed recruit training.  The 
Board found that the veteran's condition existed prior to 
entry into service and had not been aggravated by service.  
It was recommended that the veteran be discharged by reason 
of unsuitability.  The veteran was given a general discharge 
of unsuitability.  

A service medical record dated in February 1971 revealed that 
the veteran signed a statement that indicated that he was 
determined to be physically qualified for separation from 
duty.  No defects were noted which would have disqualified 
him from performance of his duties or entitle him to a 
disability benefit from service.  The statement included that 
the veteran did not suffer any injury or illness during his 
period of active duty.  

In an Examination for Social Security Disability 
Determination dated in February 1995 the veteran reported the 
onset of depression in January 1993.  He was diagnosed with 
dysthymic disorder.  The examiner concluded that the veteran 
developed depression since a back injury.  

In a June 1995 mental status evaluation, the veteran was 
diagnosed with major depression, single episode (probable). 

A January 1996 Admission Evaluation reveals that the veteran 
sought treatment for depression which he stated existed on 
and off since late 1992 following the accident which injured 
his back.  The veteran was diagnosed with major depressive 
disorder, recurrent.  

Also in a January 1996 diagnostic psychiatric interview the 
veteran was diagnosed with major depressive episode, single, 
severe without psychotic features.  

In a progress note dated in May 1999 the veteran was 
diagnosed as mildly depressed, irritable mood, no suicidal or 
homicidal ideation.  In a progress note dated in December 
1999 the veteran was diagnosed with major depressive 
disorder, recurrent.  

The Board also notes that there are numerous medical records 
from the veteran's general physician for treatment for 
depression disorder, major, recurrent, unspecified.  These 
records do not contain an opinion regarding the onset of the 
veteran's depression. 

During a September 2002 VA Compensation and Pension 
Examination for Mental Disorders the veteran was alert and 
cooperative.  He was not oriented to the date but did know 
the day of the week.  The veteran's thoughts were 
overdetailed and vague but were not grossly disorganized.  
There was no evidence of delusion or hallucination.  His 
cognitive abilities were formally assessed and he showed no 
obvious difficulties with immediate recall, short-term recall 
or calculation.  The veteran was diagnosed with major 
depression with a Global Assessment of Functioning of 35 
indicating major impairment in cognition and mood as well as 
in social, occupational and interpersonal relationships.  The 
examiner found that the veteran's major difficulties became 
severe after his back injury in 1992 and precipitated an 
increase in his level of depression.  The physician concluded 
that the veteran's initial difficulties in the service were 
indicative of a probable underlying unstable personality 
structure, but a more detailed past history would be needed 
to be certain of a diagnoses of personality disorder.  The 
difficulty in service also indicated a probable vulnerability 
to future mood difficulties, such as his depressive disorder.  

The veteran also submitted numerous letters and statements 
from himself and family members indicating that the veteran 
became depressed after service because of his sterility.  

The Board notes that a psychiatric condition, including 
depression, was not noted when the veteran entered service.  
Although the Aptitude Board Report indicated that the 
veteran's character disorder existed prior to his military 
service and was not aggravated by service, the Board finds 
that there has been no clear and unmistakable evidence 
presented that demonstrates that the veteran had a 
psychiatric disability prior to service.  The Board also 
notes that the Aptitude Board was referring to a character 
disorder, not depression or a psychiatric disability.  
Therefore, for the purposes of this issue on appeal, the 
veteran is presumed sound when he entered service.

The Board finds that the veteran has a current diagnosis of 
depression.  As previously referenced in this appeal, the VA 
medical records, SSA records, and the veteran's private 
physician's records reflect that the veteran was diagnosed 
with depression.  

The Board finds, however that there is no evidence of 
depression in service or a link between his depression and 
service.  The service medical records reference emotional 
instability and immaturity, however, they are negative for 
depression.  Furthermore, the veteran himself reported that 
his depression began after his back injury in 1992.  

Furthermore, the September 2002 VA examination indicated that 
the veteran's performance in service was indicative of a 
probable underlying unstable personality, not depression.  
The examiner also indicated that the veteran's inservice 
difficulty indicated a probable vulnerability to future mood 
difficulties, such as his depressive disorder, but did not 
link the veteran's current depression to service.  Service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence that merely indicates an alleged 
disorder "may or may not" exist or "may or may not" be 
related is too speculative to establish the presence of the 
claimed disorder or any such relationship).  The Board finds 
that the VA examiner's "probable" opinion is insufficient 
to link the veteran's depression to service.  As such, the 
veteran's claim for service connection for depression lacks a 
link to service and must be denied.  

The Board also finds that the veteran is not entitled to 
service connection on a secondary basis.  Although the 
veteran claims that his depression is the result of his 
sterility, which is a residual of a service connected 
disease, there is no competent medical evidence indicating 
that the veteran's depression was caused by or aggravated by 
his sterility.  The medical evidence specifically indicates 
that the veteran's depression began after the veteran's work 
related back injury in November 1992.  Therefore, the Board 
finds that the veteran's depression is not the proximate 
result of or caused by his sterility.  

The Board acknowledges the letters from the veteran and his 
family members describing that the veteran has been depressed 
since service because he became sterile.  The appellant and 
his family members, however, have not demonstrated medical 
expertise and are not competent to offer an opinion as to 
such questions of medical diagnosis or causation as presented 
in this case.  See Espiritu v. Derwinski, 2 Vet. App. 495 
(1992).  

As the preponderance of the evidence is against the claim of 
service connection for depression, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990


Back Disability 

The veteran claims that his back disability began in service.  

In November 1970, the veteran did not report that he had a 
back disability or back trouble of any kind prior to service.  
In the enlistment examination the veteran's spine and other 
musculoskeletal condition were clinically evaluated as 
normal.  In December 1970, one day after he enlisted, the 
veteran claimed he had a "bad back."  The remaining medical 
records are silent for treatment for or diagnosis of a back 
disability.  

Included in the SSA records, is a Workers Compensation 
Questionnaire in which the veteran indicated that on November 
10, 1992 at 2:00 p.m. when he reached into the side door of 
his company van to pick up a splicer box and felt something 
snap in his back.  The veteran also indicated that he had not 
been injured in this area before this time and no other 
accidents or diseases affected his employment.  

Private medical records indicated that the veteran had a L3-4 
complete laminectomy, foraminotomy, nerve root decompression 
with bilateral posterolateral L3-4 spinal fusion with Steffe 
place, pedicle screws and autogenous iliac bone graft on May 
3, 1993.  

Private medical records dated in November 1993 indicated that 
veteran reported that he injured his back on November 10, 
1992 while at work as a telephone repairman while lifting 
something out of his truck.  

In an Examination for Social Security Disability 
Determination dated in February 1995 the veteran relayed that 
he sustained a work related back injury in November 1992.  He 
was diagnosed with chronic low back pain, chronic numbness 
right lower extremity, status post complete laminectomy L3-L4 
with foraminotomy, nerve root decompression and fusion.  

A January 1996 Admission Evaluation reveals that the veteran 
sought treatment for depression which he stated existed on 
and off since late 1992 following an accident which injured 
his back.  

Also in a January 1996 diagnostic psychiatric interview the 
veteran reported that he sustained a back injury in the early 
1990's while working as a telephone contractor which resulted 
in having an operation including a lumbar laminectomy of L23 
and L34 and lumbar fusions.  Since that time, he had chronic 
back pain and was unable to work.  

The Board also notes that there are numerous medical records 
from the veteran's general physician for treatment for 
recurrent chronic low back pain.  However, the records do not 
contain an opinion regarding the onset of the veteran's back 
disability.  

The Board finds that there is no basis to grant service 
connection for the veteran's back disability.  Although the 
veteran does have a back disability, there is no medical 
evidence to suggest that it was incurred in, aggravated by or 
related to service.  The evidence overwhelmingly 
demonstrates, through the medical records and by the 
veteran's own statements, that the veteran's back injury was 
incurred in November 1992 during the course of his 
employment, approximately twenty-one years after service.  
There was no medical evidence that the veteran had back pain 
or a back injury immediately after service or prior to 
November 1992.  Additionally, since 1992, the veteran sought 
treatment for many years for back pain and never relayed to 
his physicians that his back pain was related to service.  

As the preponderance of the evidence is against the claim of 
service connection for his back disability, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for depression is denied. 

Service connection for a back disability, diagnosed as 
history of disc herniation at L3-L4 with discectomy is denied



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


